Problems and prospects concerning European citizenship (short presentation)
The next item is a short presentation of the report by Mrs Gacek, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on problems and prospects concerning European Citizenship.
rapporteur. - Mr President, it is my pleasure to present the report on the problems and perspectives concerning European citizenship, which was adopted unanimously by the Committee on Civil Liberties, Justice and Home Affairs (LIBE) last month.
European citizenship does not replace national citizenship. It is an added bonus, giving EU citizens unique rights, notably the right to the freedom of movement, the right to consular protection and the right to petition Parliament and the European Ombudsman. Parliament's report takes into consideration the Commission's fifth report on European citizenship, covering the period from 1 May 2004 to 30 June 2007. This is a unique period. Five years ago, on 1 May 2004, 10 new Member States joined the European Union. The result of that accession, especially of states from Central and Eastern Europe, was a hitherto unseen scale of inter-Union migration. The new citizens of the European Union embraced the rights granted to them, especially the right to free movement. They benefited from the opportunity to be educated abroad and, in those countries which opened their labour markets, they undertook legal work.
The scale of migration, however, poses many challenges for the host countries. These are challenges for both the central and local authorities. Local authorities, particularly, where they are responsible for the provision of services such as housing, health care and primary and secondary education, are often confronted with the day-to-day problems of the new immigrants.
Much has been done to aid integration, as well as to help newcomers benefit from the same rights as citizens of their host countries. Nevertheless, instances of discrimination remain. Sometimes these are the result of legal loopholes and sometimes the result of a lack of knowledge of how to apply the law.
The LIBE Committee took a very constructive and practical approach in its work. There was cross-party agreement that our priority was to highlight the problem areas and undertake steps to remedy them by providing central and local government in Member States with the necessary resources and support. Our primary concern was that the individual citizen should not be hindered in any way from benefiting from his or her rights.
The second right I mentioned, that of consular protection, is still, unfortunately, poorly applied. This fact was brought starkly to our attention when our own colleagues found themselves in a dramatic situation during the terrorist attacks in Mumbai. If MEPs had problems exercising their right to consular protection in such an extreme situation, what chance does the average citizen have in more mundane circumstances?
Increasing citizens' awareness of their rights was a key issue raised throughout the report and a number of measures are suggested for greater awareness building. If only 31% of citizens consider themselves to be well-informed about their rights, we still have a lot to do.
I trust the Commission will take into account Parliament's recommendations and will report back in its sixth report on the concrete progress made. Finally, I would like to thank my shadow rapporteurs, the staff of the political groups and the LIBE Committee secretariat for their hard work. A special word of thanks goes to all those who participated in the public hearing on the report, especially the representatives of the NGOs. It is fitting that, in a report on citizenship, the citizen's voice, via the NGOs, was heeded in drawing up the final report.
Vice-President of the Commission. - (DE) Mr President, Mrs Gacek, it seems that we are now quite alone in this House. On behalf of the Commission, I should like to thank you for this very important, impressive report and to extend our congratulations.
The issue here is something very important: European citizenship. Many think 'European citizenship' is a hollow phrase and means nothing, but your report makes quite clear that that is not the case. European citizenship is made a reality by means of rights that are precisely defined in the Treaty, to wit free movement and right of residence, the right to vote and stand for election in local and European elections, the right to consular protection, the right to petition the European Parliament, the right to complain to the European Ombudsman and the right to write to the European institutions.
The Commission takes the view that it is high time there was a specific policy programme on European citizenship. To this end, the Commission intends to carry out a comprehensive consultation process so that specific information can be gathered on the problems of European citizenship. This could lead to new proposals, which would then form the basis of the Sixth Commission Report on Citizenship of the Union, which is scheduled for 2010.
Aside from this, however, the Commission is working and will continue to work day to day to ensure that citizens are indeed able to exercise their civil rights, and are able to do so every day. In a large number of areas where your report, Mrs Gacek, calls on the Commission to act, the Commission is already taking action to ensure that these rights are reinforced and extended. I should like to give the example of the Commission Action Plan on consular protection, and would add that I fully agree with you that this is an area in which something needs to be done. After all, just a few weeks ago, we held an extremely instructive debate on the subject in this House that showed the extent of the gulf between aspiration and reality in the very case of consular rights.
The Commission has arranged for citizens to be informed about their rights by means of information campaigns, and is endeavouring to put in place guarantees that these rights can actually be exercised - particularly by adopting its report on the application by Member States of the Directive on free movement.
The forthcoming European elections are one of the priorities of interinstitutional public relations. The Commission supports and supplements Parliament's campaign to put in place information measures to increase public awareness of these elections and to call on citizens to exercise their electoral rights.
It is fortunate that we are doing so, and I should also like to emphasise that it is not just the Commission that is endeavouring to realise European citizenship in day-to-day life. Other actors, too - this Parliament, all 27 Member States, the regional authorities, the national Parliaments, the local authorities and every municipality in the European Union - play a very important role in the effective development of European citizenship.
I am pleased that the report by Mrs Gacek, published in good time before the 2009 European elections, involves some of these very important actors, who should all take ownership of European citizenship in order to make Europe real for its millions of citizens. I believe we all see it as our shared responsibility to ensure that European citizenship is seen not as a mere symbol but as a specific right to which substance can and must be given in day-to-day life.
The item is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - (BG) Transparency and democratic relations between citizens and institutions are fundamental principles in Europe and basic rights of European citizens. These are precisely the principles on which the parliamentary elections must take place. However, the problem in Bulgaria of vote buying indicates the exact opposite.
After the previous local elections were repeatedly compromised by the blatant buying of votes of GERB (Citizens for European Development of Bulgaria), DPS (Movement for Rights and Freedoms) and BSP (Bulgarian Socialist Party), ordinary citizens were left feeling that they had no right to choose. As a result, this makes them much less willing to vote again.
In spite of the existing criminal code and the numerous signs of violations of the law, not a single person mentioned in the Commission's report has yet been convicted of these crimes because the relevant law enforcement authorities are clearly unwilling to stop vote buying. In Bulgaria the judiciary still shows a lack of determination and the well-known culprits are again preparing pre-election campaigns, while those who sold their votes are now looking for new buyers offering the best bid.
I want to stress that as long as these violations of the law are allowed in Bulgaria and the state continues not to take any action on the issue, honest voters are in actual fact being deprived of their basic human right - the right to choose! This is unacceptable for European citizens. I urge Parliament not to sit back and do nothing.
The Treaty on the European Union states that every citizen of the Union is equal. Unfortunately, however, this principle is not always fulfilled in reality. The reason for differences is the spread of extreme poverty, social exclusion or deliberate exclusion, regions with multiple disadvantages that have been left out of the information society, and whose citizens cannot even be expected to have a common European awareness. I welcome the fact that the report specifically mentions the Roma. This minority of 10-12 million lives in segregation and experience their educational disadvantages and hopeless employment situation as a devaluation of their citizenship.
There are indications that this breakdown of society will have an effect on the European Parliamentary elections as well. The willingness of the most disadvantaged to vote is falling, since they lack information and at the margins of society there is less awareness of the significance of the fact that of all the EU institutions, it is only the composition of the European Parliament that they can directly influence. It is unfortunate that indifference is particularly great in Central and Eastern European countries, the roots of which is once again to be sought in the inadequacy of information, but another contributing factor is that the pace of catching up after the great wave of enlargement has slowed down and caused disappointment.
We hope that the free movement of citizens, workers and service providers will break down borders in people's minds and thinking as well. If it becomes natural that moving around within the boundaries of a larger home is the realisation of increased freedom, then the multi-layered and multicoloured European Union can embrace a large number of diverse, yet cohesive and tolerant European citizens.